DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-27 are pending.
    
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-19, 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jordan et al (“Jordan”) (US 2009/0007509) in view of Dietzler (US 4,650,367) and Cole et al (“Cole”) (US 2015/0047281).
Re clam 1, Jordan discloses an insulation board assembly (Fig. 2-3A) comprising: 
an insulation board body (10) having a front face (28), a back face (26), a top edge (18), a bottom edge (20), and two side edges (22), the back face (26) having a drainage channel (30) extending from the top edge (18) to the bottom edge (20), the drainage channel (30) having a channel height (Fig. 2-3A) measured between the top edge (18) and the bottom edge (20) of the insulation board body (10), the drainage channel (30) being recessed inward (Fig. 2) of the back face (26) by a channel depth (depth of 30); and 
a drainage insert (38) positioned in the drainage channel (30) proximate the bottom edge (20) of the insulation board body (10), the drainage insert (38) having a front face (face of 38), a top edge (top edge of 38) and a bottom edge (bottom edge of 38), and an insert height (Fig. 2-3A) measured between the top edge (top of 38) and the bottom edge (bottom of 38) of the drainage insert (38), the drainage insert (38) defining at least one interior drainage passage (42) extending from the top edge (top of 38) of the drainage insert (38) to the bottom edge (bottom of 38) of the drainage insert (38),
but fails to disclose the drainage insert having two side edges, and wherein the channel height is at least twice the inert height, and the insulation board body consists of mineral fibre insulation.
However, Dietzler discloses the drainage insert (Fig. 7 50) having two side edges (51, 53).  
It would have been obvious as a matter of choice to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the drainage insert of Jordan to have two side edges in shape as disclosed by Dietzler in order to allow the insert to more simply be placed within the rectangular openings of Jordan, as use of a rectangular insert would have two abutting sidewalls against the channels therein.  In general, it has been held that a mere change in shape of a component is within the level of ordinary skill in the art absent persuasive evidence that a particular configuration of the claimed shape is significant.  In re Dailey, 357 F.2d 669, 149.
In addition, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the insulation board assembly to have a channel height being at least twice the insert height in order to reduce material required for the insert saving time and money on installation, manufacture, and materials.  In general, a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
In addition, Cole discloses the insulation board body (104) consists of mineral fibre insulation ([0039]).
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify insulation board body of Jordan to be made of mineral fibres as disclosed by Cole in order provide a panel with high R values, moisture resistance, fire resistance, and rodent resistance, which are all very well-known qualities of mineral fiber insulation, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.	
Re clam 3, Jordan as modified discloses the insulation board assembly of claim 1, Dietzler discloses wherein the drainage insert (50) has a rear face (bottom of 50), and the at least one interior drainage passage (interior to 50) is defined by at least a portion of the front (top of 50) and rear faces (bottom of 50) of the drainage insert (50), and by at least one of the side edges (51, 53) of the drainage insert (50).
Re clam 4, Jordan as modified discloses the insulation board assembly of claim 1, Dietzler discloses wherein the drainage insert (50) has at least one interior wall member (52) positioned between the two side edges (51, 53) of the drainage insert (50) and extending between the front face (top of 50) and the rear face (bottom of 50) of the drainage insert (50).
Re clam 5, Jordan as modified discloses the insulation board assembly of claim 1, wherein the bottom edge (bottom of 38) of the drainage insert (38) is flush with the bottom edge (20) of the insulation board body (10).
Re clam 6, Jordan as modified discloses the insulation board assembly of claim 1, wherein the drainage insert (38) is positioned in the drainage channel (30) such that a front face (front face of 50 of Dietzler) of the drainage insert (38) is flush with (Fig. 3A) the back face (26) of the insulation board body (10).
Re clam 7, Jordan as modified discloses the insulation board assembly of claim 6, wherein the drainage insert (38) has a thickness between the front face (front face of 50 of Dietzler) and a rear face (rear face of 50 of Dietzler) of the drainage insert (38) that is approximately equal to (Fig. 3A) the channel depth (depth of 30).
Re clam 8, Jordan as modified discloses the insulation board assembly of claim 1, wherein the drainage insert (38) has a width between (Fig. 3A) the two side edges (side edge of 50 of Dietzler) of the drainage insert (38) that is approximately equal to a width (width of 30) of the drainage channel (30).
Re clam 9, Jordan as modified discloses the insulation board assembly of claim 1, wherein the insulation board body (10) has at least one additional drainage channel (30) extending from the top edge (18) to the bottom edge (20) of the insulation board body (10).
Re clam 10, Jordan as modified discloses the insulation board assembly of claim 1, wherein a thickness between the front and back faces (26, 28) of the insulation board body (10) is between about 1.5" (38 mm) and about 6" (152 mm) ([0024]).
Re clam 11, Jordan as modified discloses the insulation board assembly of claim 10, wherein the thickness between the front and back faces (26, 28) of the insulation board body (10) is between about 2" (50 mm) and about 5" (127 mm) ([0024]).
Re clam 12, Jordan as modified discloses the insulation board assembly of claim 11, wherein the thickness between the front and back faces (26, 28) of the insulation board body (10) is about 3/8" (76 mm) ([0024]).
Re clam 13, Jordan as modified discloses the insulation board assembly of claim 10, wherein the channel depth (depth of 30) is about 3/8" (10 mm) ([0026] disclosing .5”, .5” being “about 3/8”).
Re clam 14, Jordan as modified discloses the insulation board assembly of claim 10, wherein a width of the channel (width of 30) is between about 1" (26 mm) and 4” (102 mm) ([0026], as the language requires “about”).
Re clam 15, Jordan as modified discloses the insulation board assembly of claim 14, wherein the width of the drainage channel (width of 30) is about 2" (51 mm) ([0026], as 1” is about 2”).
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the width of the drainage channel to be about 2” in order to allow for the passage of more water.  In general, a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
Re clam 16, Jordan as modified discloses the insulation board assembly of claim 1, but fails to disclose wherein the insulation board body has a density of about 4 to 12 lbs/ft3 (64 to 192 kg/m3).
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the density of the board to be about 4 to 12 lbs/ft3 (64 to 192 kg/m3) in order to increase strength and rigidity of the board.  In general, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456.
Re clam 17, Jordan as modified discloses the insulation board assembly of claim 16, but fails to disclose wherein the insulation board body has a density of about 6 to 10 lbs/ft3 (96 to 160 kg/m3).
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the density of the board to be about 6 to 10 lbs/ft3 (96 to 160 kg/m3) in order to increase strength and rigidity of the board.  In general, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456.
Re clam 18, Jordan as modified discloses the insulation board assembly of claim 16, but fails to disclose wherein the insulation board body has a density of about 8 lbs/ft3 (128 kg/m3).
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the density of the board to be about 8 lbs/ft3 (128 kg/m3) in order to increase strength and rigidity of the board.  In general, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456.
Re clam 19, Jordan as modified discloses the insulation board assembly of claim 1, and an R-value ([0025]), but fails to disclose wherein the insulation board body has an R-value at 1" and at 75°f of about 4.0 hr.ft2/Btu, or an RSI value at 25.4 mm and at 24°C of about 0.70 m2K/W.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the insulation board to have an R-value at 1" and at 75°f of about 4.0 hr.ft2/Btu, or an RSI value at 25.4 mm and at 24°C of about 0.70 m2K/W in order to optimize reduction of heat transfer through the insulation board body, increasing the insulative properties thereof.  In addition, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456.
Re clam 25, Jordan as modified discloses the insulation board assembly of claim 1, but fails to disclose wherein the at least one interior drainage passage is unperforated.
However, Dietzler discloses wherein the at least one interior drainage passage (18, 24) is unperforated (Col 9 lines 58-65).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the insulation board assembly of Jordan wherein the at least one interior drainage passage is unperforated as disclosed by Dietzler in order to transport leachate or fluids (Col 9 liens 58-64, Col 10 lines 12-26).
Re clam 26, Jordan as modified discloses the insulation board assembly of claim 1, but fails to disclose wherein the channel height is about four times greater than the insert height.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the insulation board assembly to have a channel height being about four times greater than the insert height in order to reduce material required for the insert saving time and money on installation, manufacture, and materials.  In general, a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

	
Claim(s) 20 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jordan et al (“Jordan”) (US 2009/0007509) in view of Dietzler (US 4,650,367), Cole et al (“Cole”) (US 2015/0047281) and Wells (US 2006/0016142).
Re clam 20, Jordan as modified discloses the insulation board assembly of claim 1, and an R-value ([0025]), but fails to disclose wherein a juncture of the back face and the top edge of the insulation board body is beveled.
However, Wells discloses wherein a juncture of the back face (rear face of 10) and the top edge (38) of the insulation board body (10) is beveled ([0019]).
It would have been obvious as a matter of choice to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the insulation board assembly of Jordan wherein a juncture of the back face and the top edge of the insulation board body is beveled as disclosed by Wells in order to provide a continuous water drainage plane ([0019]).  
Re clam 27, Jordan as modified discloses the insulation board assembly of claim 1, wherein the top edge of the insulation board body is beveled.
However, Wells discloses wherein the top edge (38) of the insulation board body (10) is beveled ([0019]).
It would have been obvious as a matter of choice to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the insulation board assembly of Jordan wherein top edge of the insulation board body is beveled as disclosed by Wells in order to provide a continuous water drainage plane ([0019]).  

Claim(s) 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jordan et al (“Jordan”) (US 2009/0007509) in view of Dietzler (US 4,650,367), Cole et al (“Cole”) (US 2015/0047281) and Larson (US 6,698,144).
Re clam 21, Jordan as modified discloses the insulation board assembly of claim 1, but fails to disclose further comprising: a reinforcing mesh secured to the insulation board body, the reinforcing mesh extending from the back face of the body, across the bottom edge, to the front face of the body, such that the reinforcing mesh positioned on the back face of the body overlaps at least a portion of the drainage insert.
However, Larson discloses a reinforcing mesh (18) secured to the insulation board body (24), the reinforcing mesh (18) extending from the back face (back face of 24) of the insulation board body (24), across the bottom edge (bottom edge of 24), to the front face (front face of 24) of the insulation board body (12406), such that the reinforcing mesh (12218 positioned on the back face (back face of 24) of the insulation board body (24) overlaps at least a portion of the drainage insert (38 of Jordan, as modified by Larson).
It would have been obvious as a matter of choice to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the insulation board assembly of Jordan with a reinforcing mesh secured to the insulation board body, the reinforcing mesh extending from the back face of the insulation board body, across the bottom edge, to the front face of the insulation board body, such that the reinforcing mesh positioned on the back face of the insulation board body overlaps at least a portion of the drainage insert as disclosed by Larson in order to enhance performance by allowing secure attachment of stucco or another suitably finish (Col 2 lines 29-39).
Re claim 22, Jordan as modified discloses the insulation board assembly of claim 1, but fails to disclose wherein the reinforcing mesh positioned on the back face of the insulation board body overlaps the entire drainage insert.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the insulation board assembly of Jordan as modified wherein the reinforcing mesh positioned on the back face of the insulation board body overlaps the entire drainage insert (such as by covering all of 106 with 18) in order to enhance performance and allowing of stucco or finish attachment along the entirety of the board body.  In general, a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
Re claim 23, Jordan as modified discloses the insulation board assembly of claim 21, Larson discloses further comprising a base coat (26) applied to the reinforcing mesh (18) at locations other than a lower end (as 18 extends along the bottommost edge of 24) of the drainage channel (30 of Jordan).
It would have been obvious as a matter of choice to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the insulation board assembly of Jordan with a base coat as disclosed by Larson in order provide desired appearance and provide durability ([0036]).
Re claim 24, Jordan as modified discloses the insulation board assembly of claim 23, Larson discloses wherein the base coat (26) is a cementitious base coat (26 being stucco).

Response to Arguments 
Objections to the Claims:  Applicant’s argument with respect to the claim objections is persuasive and objection to the claims is hereby withdrawn.
Double Patenting:  Applicant’s argument with respect to the double patenting rejection is persuasive and rejection due to double patenting is hereby withdrawn.
Claim Rejections 35 USC 103:  Applicant’s arguments with respect to all claims have been considered and are partially persuasive.
Applicant first argues that Jordan fails to disclose an insulation board body that consists of mineral fibre insulation.  This argument is persuasive and a new grounds of rejection is issued addressing this limitation in the above.  It is further noted that insulation boards consisting of mineral fiber insulations are extremely well known and common in the art.  
Next, Applicant argues that there is no basis for the proposed modification in claim 1 regarding the claimed drainage height.  Applicant contends it would not have been obvious to modify the length of conduits 38 of Jordan to be more than half the height of the plank 10, because doing so would allegedly change the principal of operation of Jordan.  Applicant contends this is because ground 16 surrounding the planks would be expected to fill the open spaces in channels 30.  However, this is not the case.  There would be no reason for the ground to fill any space.  The conduits could simply extend from the bottom of the plank upwards the claimed height (instead of downwards from the top which it appears Applicant is arguing).  Stated differently, the conduit 30 could be disposed near 62, extend the claimed height upwards along plank 10.  Water could still flow downward along plank 10, then enter the conduit 38 at the claimed height, and exit near 62.  There is no requirement that the conduit extends the entire height of plank 10.  As such, the prior art meets the claim.  
Applicant’s arguments concerning the dependent claims are addressed by the above.  
		
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635